Citation Nr: 0516020	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip fracture.

2.  Entitlement to service connection for a right pelvic 
fracture.

3.  Entitlement to service connection for a low back 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1977 to December 1980 and in the United States 
Army Reserves from January 1982 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for residuals of a right 
hip fracture, a right pelvic fracture and a low back 
condition.

The Board notes that the veteran filed his original claim in 
January 1998.  The RO issued a rating decision in October 
1998 that denied the veteran's claims of entitlement to 
service connection for residuals of a right hip fracture, a 
right pelvic fracture, a low back condition and a right knee 
disability.  The veteran submitted a statement dated August 
1999 providing the RO with more information regarding his 
medical records for all four of his conditions.  After 
attempting to obtain these records, the RO issued a rating 
decision in May 2000.  A report of contact between the RO and 
the veteran dated May 2001 indicated that the veteran wished 
to obtain new medical records.  

The RO then issued a subsequent rating decision in May 2002 
denying the veteran's claims based on a lack of new and 
material evidence.  The Board notes that the veteran had 
timely submitted the information requested by the RO and that 
he had not surpassed the one-year period to make the most 
recent rating decision final.  See 38 C.F.R. § 3.156 (2004).

The veteran timely submitted a notice of disagreement in May 
2003 and timely perfected his appeal in March 2004.

The veteran participated in a Central Office hearing in March 
2005 with the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims folder.
The Board notes that in a statement dated August 1999, the 
veteran stated that he wished to have his claim of 
entitlement to service connection for his right knee 
reconsidered.  The RO did not take action on his request.  
Accordingly, this issue is referred back to the RO for 
further adjudication.


REMAND

?	This claim is remanded to obtain medical records from 
the 121 Army General Hospital in Seoul, Korea.
?	This claim is remanded to obtain medical records from 
the Yong Dong Seerence Hospital in Seoul, Korea.
?	This claim is remanded to obtain medical records from 
Fort Shafter, dated 1990.
?	This claim is remanded to obtain the veteran's service 
personnel records, to include sick call and morning 
reports.
?	This claim is remanded to obtain new VA examinations for 
the veteran's right hip, pelvis and low back disability.


The veteran was afforded a Board hearing in March 2005.  The 
testimony given at that hearing raises several issues that 
were not resolved by the RO prior to this claim being 
forwarded to the Board.  As such, this case is remanded back 
to the Appeals Management Center for further adjudication.

The veteran stated that after serving his tour in Korea with 
the United States Army, he remained in Korea from 1980, his 
date of discharge, until 1997.  During the time he was in 
Korea after service, the veteran stated that he was treated 
at two hospitals as a civilian contractor, as part of the 
Department of Defense.  The AMC should make every effort to 
obtain these records.

The veteran also mentioned being treated at Fort Shafter in 
Hawaii in 1990.  The claims folder does not indicate that the 
RO made any attempt to obtain these records.  The AMC should 
make every attempt to obtain these records.

The AMC should also request the veteran's service personnel 
records, to include sick call and morning reports.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for further VA 
examinations.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The AMC should request the veteran's medical records 
from the 121 Army General Hospital in Seoul, Korea for 
the years 1980 to 1997.

2.  The AMC should request any medical records of the 
veteran's from the Yong Dong Seerence Hospital in Seoul, 
Korea.

3.  The AMC should request the veteran's medical records 
from the hospital at Fort Shafter from 1990.

4.  The AMC should request the veteran's service 
personnel records, to include sick call and morning 
reports from December 1977 to December 1980.

5.  The veteran should then be scheduled for VA physical 
examinations to determine the nature and likely etiology 
of his right hip, pelvic and low back disorders.  The 
claims folder, to include all evidence added to the 
record and a copy of this REMAND should be made 
available to the examiner in conjunction with the 
examination.  The examiner should determine the nature 
and likely etiology of any hip, pelvic and low back 
disorders.  All opinions expressed should be supported 
by reference to pertinent evidence and should include 
responses to the following questions:

a.  State the diagnoses of all the veteran's 
current right hip, pelvic and low back disorders as 
precisely as possible.

b.  For each current right hip, pelvic and low back 
disorder, state a medical opinion as to the time of 
initial onset of the disorder.

c.  If the time of onset of any of the veteran's 
current right hip, pelvic or low back disorders was 
prior to his active service (December 1977 to 
December 1980), respond to each of the following 
questions: (1) Was there an increase in the 
severity of disability during active service; and 
(2) If there was an increase in the severity of 
disability, was the increase beyond the natural 
progress of the disorder?

6.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for 
right hip, pelvic and low back disorders that includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



